DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-3, 5-7, 9-10, and 12 are pending in the application. 

Response to Arguments
Applicant’s arguments, see page 9, filed 11/23/2022, with respect to the rejection(s) of claim(s) 1 under §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection under §112b is made in view of amended claim 1 not being enabled. (See explanation below).
A similar argument holds for claims 6, 9, 10, and 12.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-7, 9-10, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for wherein the detected hazard is selected from the group consisting of: black ice, fog, heavy snow, heavy rain, an oil slick, and wet leaves, does not reasonably provide enablement for wherein the detected hazard is selected from the group consisting of: wild animals, a fallen tree, a queue, roadworks, articles on the road, and playing children.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Amended independent claims 1,6,9, 10 and 12 now contain the further restriction that the data from the first vehicle does not include any surroundings data and/or camera images. (The data from the first vehicle however has to include a datum from the group consisting of: a driving profile, a steering angle, a braking pressure, ABS data, ESP data, an airbag activation, and a hazard warning light activation.)
It should be noted that the list of hazards can be divided into two sets: those that can be potentially identified because of direct contact with the vehicle (black ice, fog, heavy snow, heavy rain, an oil slick, and wet leaves) and can conceivably be identified due to speed of car, amount of friction (obtained from ABS and ESP data, potentially steering angle) and temperature (boundary condition). 
The second set are hazards which are to be avoided before collision (wild animal, fallen tree, a queue, roadworks, articles on the road, and playing children.)  Simple swerving to avoid such will potentially show up in a driving provide, a steering angle, a braking pressure, ABS data, ESP data, an airbag activation, or a hazard warning light activation.  However, there is no explanation in the specification, the figures, or the claims as to how to use the data from the vehicle/driver (the swerving) to discriminate between the different non-tactile hazards for the purpose of identification.  Note that the claim element states: wherein the detected hazard is selected from the group, which indicates identification of the hazard as well as detection. “Something that the driver had to swerve around” is insufficient.
Looking at the state of the prior art, detection of non-tactile hazards has been done through the use of LIDAR, radar, cameras (optical and near-IR), and machine vision.  See US Pub. 2017/0154241 (Shambik et al.), US Pub. 2018/0236986 (Kim et al.), US Pub 2007/0222565 (Kawamata et al.) for some examples.  In all of these cases, the sensors of the vehicle are looking at environmental data of the vehicle’s surroundings. 
Little further direction as to how to implement the identification in the non-tactile hazard group has been provided by the inventors. The only examples given in the specification involve temperature, time of day, and time of year being used to downgrade the possibility of particular hazards (such as black ice). It could be possibly argued that wild animals are unlikely to be out in broad daylight, but there is no indication that the probability is low enough to completely rule such activity out. Furthermore, no working examples of how to identify each of the non-tactile hazards have been given. 
Undue experimentation would be needed to make and use the claimed invention with the list of non-tactile hazards being accurately identified without using surroundings data or camera images. Since present art concerning the detection of non-tactile objects for vehicle uses one sort or other of external imaging of the environment and the applicant has not provided an explanation as to how to avoid such external environmental imaging, an entirely new area of technology would need to be developed. 
Analysis of the preceding Wands factors supports the conclusion that one of ordinary skill in the art could not make and use the claimed invention without exercising undue experimentation; therefore, the claimed invention is not enabled. 
Claims 2-3, 5, and 7 are dependent on claims 1 and 6, and thus the same rejection applies. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANYA C SIENKO/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661